Exhibit 10.4

[ * ] = CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN EXCLUDED PURSUANT TO
REGULATION S-K, iTEM 601(B)(10).  sUCH EXCLUDED INFORMATION IS NOT MATERIAL AND
WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

CYTOKINETICS, INCORPORATED

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of July 14,
2020 (the “Closing Date”) by and between Cytokinetics, Incorporated, a Delaware
corporation (the “Company”), and [•], with a business address located at [•]
(the “Investor”).

RECITALS

WHEREAS, the Company and certain Affiliates (as defined below) of the Investor
have entered into the License and Collaboration Agreement, the Royalty Purchase
Agreement and the Funding Agreement (together, the “Transaction Agreements”),
each of even date herewith;

WHEREAS, the Company desires to sell to the Investor, and the Investor desires
to purchase from the Company, shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”);

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1

Purchase and Sale of Shares

1.1Sale of Shares.  Subject to the terms and conditions hereof, the Company will
issue and sell to the Investor, and the Investor will purchase from the Company,
at the Closing, [•] shares of common stock of the Company (hereafter referred to
as the “Shares”) in consideration of a cash payment of [•] ($[•]) (the
“Aggregate Purchase Price”).

1.2Closing. The purchase and sale of the Shares shall take place at a closing
(the “Closing”) to be held at the offices of Cooley LLP, 3175 Hanover Street,
Palo Alto, California  94304-1130, on the Closing Date.  At the Closing, the
Company will deliver or cause to be delivered to the Investor in book entry form
a certificate or certificates representing the Shares that the Investor is
purchasing and, concurrently, the Investor shall pay the Aggregate Purchase
Price by (a) check payable to the Company, (b) wire transfer in accordance with
the Company’s instructions, or (c) any combination of the foregoing.

1.3Tax Treatment. For U.S. federal income and other applicable tax purposes, the
Investor and the Company agree to treat the issuance and sale of the Shares by
the Company, and the

purchase of the Shares by the Investor, in accordance with the terms hereof as
separate and independent from any transactions entered into by the Company and
the Investor or its Affiliates, other than those contemplated by this Agreement,
and to report the transactions contemplated by this Agreement on U.S. federal
income tax and other applicable tax returns in accordance with this Section 1.3
unless otherwise required by applicable law.

 

--------------------------------------------------------------------------------

 

SECTION 2

Representations and Warranties of the Company

Except as set forth on the Schedule of Exceptions attached hereto as Schedule B,
the Company hereby represents and warrants the following as of the Closing Date:

2.1Organization and Good Standing and Qualifications. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite power and authority to own,
lease, operate and occupy its properties and to carry on its business as now
being conducted. Except as set forth in the Commission Documents (as defined
below), the Company does not own more than 50% of the outstanding capital stock
of or control any other business entity. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned or leased by it
makes such qualification necessary, other than those in which the failure so to
qualify or be in good standing would not have a Material Adverse Effect. For
purposes of this Agreement, “Material Adverse Effect” shall mean any event or
condition that would reasonably be likely to have a material adverse effect on
the business, operations, properties or financial condition of the Company and
its consolidated subsidiaries, taken as a whole; provided, that none of the
following shall constitute a “Material Adverse Effect”: the effects of
conditions or events that are generally applicable to the capital, financial,
banking or currency markets and the biotechnology industry, and changes in the
market price of the Common Stock.

2.2Authorization. (i) The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement;
(ii) the execution and delivery of this Agreement by the Company, the
consummation by the Company of the transactions contemplated hereby and thereby
and the issuance, sale and delivery of the Shares have been duly authorized by
all necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required; and (iii)  this
Agreement has been duly executed and delivered and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, securities, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors’ rights and remedies, or indemnification
or by other equitable principles of general application.

2.3Valid Issuance of Shares. The issuance of the Shares has been duly authorized
by all requisite corporate action.  When the Shares are issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, the Shares will be duly and validly issued and outstanding,
fully paid, and nonassessable, and will be free of restrictions on transfer
other than restrictions on transfer under this Agreement and under applicable
state and federal securities laws and, except as otherwise set forth herein, the
Investor shall be entitled to all rights accorded to a holder of shares of
Common Stock.  The Company has reserved a sufficient number of shares of Common
Stock for issuance to the Investor in accordance with the Company’s obligations
under this Agreement.

2.4No Conflict.  The execution, delivery and performance of this Agreement, and
any other document or instrument contemplated hereby, by the Company and the
consummation by the Company of the transactions contemplated hereby, do not:
(i) violate any provision of the Certificate or Bylaws, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company is a party where such default or conflict would
constitute a Material Adverse Effect, (iii) create or impose a lien, charge or
encumbrance on any property of the Company under any agreement or any commitment
to which the Company is a party or by which the Company is bound, which would
constitute a Material Adverse Effect, (iv) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, writ, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its subsidiaries or by which any property or asset of
the Company are bound or affected where such violation would constitute a
Material Adverse Effect, or (v) require any consent of any third party that has
not been obtained pursuant to any material contract to which the Company is
subject or to which any of its assets, operations or management may be subject
where the failure to obtain any such consent would constitute a Material Adverse
Effect. The Company is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its

 



 

 

 



--------------------------------------------------------------------------------

 

obligations under this Agreement or issue and sell the Shares in accordance with
the terms hereof (other than any filings that may be required to be made by the
Company with the Securities and Exchange Commission (the “Commission”),
Financial Industry Regulatory Authority, The Nasdaq Stock Market LLC or state
securities commissions subsequent to the Closing); provided that, for purposes
of the representation made in this sentence, the Company is assuming and relying
upon the accuracy of the relevant representations and agreements of the Investor
herein.  

2.5Compliance.  The Company is not, and the execution and delivery of this
Agreement and the consummation of the transactions contemplated herewith will
not cause the Company to be, (i) in material violation or default of any
provision of any instrument, mortgage, deed of trust, loan, contract, or
commitment filed with the Commission Documents, (ii) in violation of any
provision of any judgment, decree, order or obligation to which it is a party or
by which it or any of its properties or assets are bound, or (iii) in violation
of any federal, state or, to its knowledge, local statute, rule or governmental
regulation, in the case of each of clauses (ii) and (iii), which would have a
Material Adverse Effect.

2.6Capitalization.  As of March 31, 2020 (the “Reference Date”), a total of
59,458,852 shares of Common Stock were issued and outstanding, increased as set
forth in the next sentence.  Other than in the ordinary course of business, the
Company has not issued any capital stock since the Reference Date other than
pursuant to (i) employee benefit plans disclosed in the Commission Documents,
(ii) grants to directors, officers and employees in the ordinary course and
consistent with past practice or as otherwise disclosed in the Commission
Documents (including any Form 4 filings by the relevant grantee) and
(iii) outstanding warrants, options or other securities disclosed in the
Commission Documents.  The outstanding shares of capital stock of the Company
have been duly and validly issued and are fully paid and nonassessable, were not
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities, and in material compliance with all federal and state
securities laws. Except as set forth in the Commission Documents, there are no
outstanding rights (including, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company is a party and relating to the issuance or sale of any capital
stock of the Company, any such convertible or exchangeable securities or any
such rights, warrants or options. Without limiting the foregoing, no preemptive
right, co-sale right, right of first refusal, registration right, or other
similar right exists with respect to the Shares or the issuance and sale
thereof. Except as disclosed in the Commission Documents, there are no
shareholder agreements, voting agreements or other similar agreements with
respect to the voting of the Shares to which the Company is a party or, to the
knowledge of the Company, between or among any of the Company’s shareholders.

2.7Commission Documents, Financial Statements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and during the past twelve (12) months
the Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act, including material filed pursuant to
Section 13(a) or 15(d) of the Exchange Act (all of the foregoing, including
filings incorporated by reference therein, being referred to herein as the
“Commission Documents”).  The Company’s Common Stock is currently listed or
quoted on the Nasdaq Global Select Market.  The Company is not in violation of
the listing requirements of the Nasdaq Global Select Market and has no knowledge
of any facts that would reasonably lead to delisting or suspension of its common
stock from The Nasdaq Stock Market LLC in the foreseeable future. Each
Commission Document filed within the past twelve (12) months complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder applicable to such
document, and, as of its date, after giving effect to the information disclosed
and incorporated by reference therein, no such Commission Document filed within
the past twelve (12) months contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, to the Company’s
knowledge, the financial statements of the Company included in the Commission
Documents filed with the Commission during the past twelve months complied as to
form and substance in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes or may be condensed or summary statements), and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the

 



 

 

 



--------------------------------------------------------------------------------

 

results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

2.8Internal Controls and Procedures. The Company maintains disclosure controls
and procedures as such terms are defined in, and required by, Rule 13a-15 and
Rule 15d-15 under the Exchange Act. Such disclosure controls and procedures are
effective as of the latest date of management’s evaluation of such disclosure
controls and procedures as set forth in the Commission Documents to ensure that
all material information required to be disclosed by the Company in the reports
that it files or furnishes under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the Commission. The Company maintains a system of internal controls over
financial reporting sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; and (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP.

2.9No Undisclosed Liabilities. To the Company’s knowledge, neither the Company
nor any of its subsidiaries has any liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) that would be required to be disclosed on a balance
sheet of the Company or any of its subsidiaries (including the notes thereto) in
conformity with GAAP and are not disclosed in the Commission Documents, other
than those incurred in the ordinary course of the Company’s business since March
31, 2020 or which, individually or in the aggregate, do not or would not have a
Material Adverse Effect on the Company.

2.10No Undisclosed Events or Circumstances. Except for the transactions
contemplated by this Agreement and the other Transaction Agreements, no event or
circumstance has occurred or exists with respect to the Company, its
subsidiaries, or their respective businesses, properties, operations or
financial condition, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed and which, individually or in the aggregate,
would have a Material Adverse Effect on the Company.

2.11Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto. Except as set forth in the Commission Documents or as previously
disclosed in writing to the Investor, there is no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company, any subsidiary, or any of their
respective properties or assets that could be reasonably expected to have a
Material Adverse Effect on the Company. Except as set forth in the Commission
Documents or as previously disclosed to the Investor in writing, no judgment,
order, writ, injunction or decree or award has been issued by or, to the
knowledge of the Company, requested of any court, arbitrator or governmental
agency which could be reasonably expected to result in a Material Adverse
Effect.

2.12Compliance with Law. The businesses of the Company and its subsidiaries have
been and are presently being conducted in accordance with all applicable
federal, state and local governmental laws, rules, regulations and ordinances,
except as set forth in the Commission Documents or such that would not
reasonably be expected to cause a Material Adverse Effect. Except as set forth
in the Commission Documents, the Company and each of its subsidiaries have all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it, except for such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, the failure
to possess which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

2.13Exemption from Registration, Valid Issuance. Subject to, and in reliance on,
the representations, warranties and covenants made herein by the Investor, the
issuance and sale of the Shares in accordance with the terms and on the bases of
the representations and warranties set forth in this Agreement, may and shall be
properly issued pursuant to Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), Regulation D promulgated pursuant to the Act
(“Regulation D”) and/or any other applicable federal and state securities laws.
The sale and issuance of the Shares pursuant to, and the Company’s performance
of its obligations under, this Agreement will not (i) result in the creation or
imposition of any liens, charges, claims or other encumbrances upon the Shares
or any of the assets of the Company, or (ii) entitle the holders of any
outstanding shares of capital stock of the Company to preemptive or other rights
to subscribe to or acquire the Shares or other securities of the Company.

 



 

 

 



--------------------------------------------------------------------------------

 

2.14Transfer Taxes. All stock transfer or other taxes (other than income taxes)
which are required to be paid in connection with the sale and transfer of the
Shares to be sold to Investor hereunder will be, or will have been, fully paid
or provided for by the Company and all laws imposing such taxes will be or will
have been fully complied with.

2.15Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as defined
in the Investment Company Act of 1940, as amended.

2.16Brokers. Except as expressly set forth in this Agreement or the other
Transaction Agreements, no brokers, finders or financial advisory fees or
commissions will be payable by the Company or any of its subsidiaries in respect
of the transactions contemplated by this Agreement or the other Transaction
Agreements.

SECTION 3

Representations and Warranties of the Investor

The Investor hereby represents and warrants the following as of the Closing
Date:

3.1Experience. The Investor is experienced in evaluating companies such as the
Company, has such knowledge and experience in financial and business matters
that the Investor is capable of evaluating the merits and risks of the
Investor’s prospective investment in the Company, and has the ability to bear
the economic risks of the investment.

3.2Investment. The Investor is acquiring the Shares for investment for the
Investor’s own account and not with the view to, or for resale in connection
with, any distribution thereof.  The Investor understands that the Shares have
not been and will not be registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein.  The Investor acknowledges and agrees that the Shares
purchased by the Investor, until disposition of such Shares in accordance with
the provisions of this Agreement, shall remain at all times within the
Investor’s control.  The Investor further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any third person with respect to any of the
Shares.

3.3Rule 144. The Investor acknowledges that the Shares must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available.  The Investor is aware of the provisions of
Rule 144 promulgated under the Securities Act which permit limited resale of
shares purchased in a private placement subject to the satisfaction of certain
conditions.  In connection therewith, the Investor acknowledges that the Company
will make a notation on its stock books regarding the restrictions on transfers
set forth in this Section 3 and will transfer the Shares on the books of the
Company only to the extent not inconsistent therewith.

3.4Access to Information. The Investor has received and reviewed information
about the Company and has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and to review the Company’s
facilities.  The Investor has had a full opportunity to ask questions of and
receive answers from the Company, or any person or persons acting on behalf of
the Company, concerning the terms and conditions of an investment in the
Shares.  The Investor is not relying upon, and has not relied upon, any
statement, representation or warranty made by any person, except for the
statements, representations and warranties contained in this Agreement and the
other Transaction Agreements.

3.5Authorization. This Agreement when executed and delivered by the Investor
will constitute a valid and legally binding obligation of the Investor,
enforceable in accordance with its terms, subject to:  (i) judicial principles
respecting election of remedies or limiting the availability of specific
performance, injunctive relief, and other equitable remedies; and
(ii) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect generally relating to or affecting creditors’ rights.

3.6Investor Status. The Investor acknowledges that it is either (i) an
institutional “accredited investor” as defined in Rule 501(a) of Regulation D of
the Securities Act (an “Institutional Accredited Investor”) or (ii) a “qualified
institutional buyer” as defined in Rule 144A of the Securities Act, as indicated
on Schedule A hereto, and the Investor shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.

 



 

 

 



--------------------------------------------------------------------------------

 

3.7No Inducement. The Investor was not induced to participate in the offer and
sale of the Shares by the filing of any registration statement in connection
with any public offering of the Company’s securities, and the Investor’s
decision to purchase the Shares hereunder was not influenced by the information
contained in any such registration statement.

SECTION 4

Conditions to Investor’s Obligations at Closing

The obligations of the Investor under this Agreement are subject to the
fulfillment on or before the Closing of each of the following conditions, any of
which may be waived in writing by the Investor (except to the extent not
permitted by law):

4.1No Injunction, etc. No preliminary or permanent injunction or other binding
order, decree or ruling issued by a court or governmental agency shall be in
effect which shall have the effect of preventing the consummation of the
transactions contemplated by this Agreement.  No action or claim shall be
pending before any court or quasi-judicial or administrative agency of any
federal, state, local or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling or charge would be
reasonably likely to (i) prevent consummation of any of the transactions
contemplated by this Agreement, (ii) cause any of the transactions contemplated
by this Agreement to be rescinded following consummation or (iii) have the
effect of making illegal the purchase of, or payment for, any of the Shares by
the Investor.

4.2Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall have been true and correct in all material
respects (except for such representations and warranties that are qualified by
materiality which shall be true and correct in all respects) on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of such date.

4.3Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing Date.

4.4Compliance Certificate. A duly authorized officer of the Company shall
deliver to the Investor at the Closing a certificate stating that the conditions
specified in Sections 4.2 and 4.3 have been fulfilled and certifying and
attaching the Company’s Certificate of Incorporation, Bylaws and authorizing
Board of Directors resolutions with respect to this Agreement, the other
Transaction Agreements and the transactions contemplated hereby and thereby.

4.5Securities Laws. The offer and sale of the Shares to the Investor pursuant to
this Agreement shall be exempt from the registration requirements of the
Securities Act and the registration and/or qualification requirements of all
applicable state securities laws.

4.6Transaction Agreements. The Company shall have delivered to the Investor the
duly executed Transaction Agreements.

4.7Authorizations. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body that are required in connection with
the lawful issuance and sale of the Shares pursuant to this Agreement shall have
been duly obtained and shall be effective on and as of the Closing.

 



 

 

 



--------------------------------------------------------------------------------

 

SECTION 5

Conditions to the Company’s Obligations at Closing

The obligations of the Company to the Investor under this Agreement are subject
to the fulfillment on or before the Closing of each of the following conditions
by the Investor:

5.1Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
materiality which shall be true and correct in all respects) on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the Closing.

5.2Securities Law Compliance. The offer and sale of the Shares to the Investor
pursuant to this Agreement shall be exempt from the registration requirements of
the Securities Act and the registration and/or qualification requirements of all
applicable state securities laws.

5.3Transaction Agreements. The Investor shall have delivered to the Company the
duly executed Transaction Agreements.

5.4Authorization. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body that are required in connection with
the lawful issuance and sale of the Shares pursuant to this Agreement shall have
been duly obtained and shall be effective on and as of the Closing.

 

SECTION 6

Investor Covenants

6.1Trading Restrictions.

(a)Definitions.

 

(i)“Active Ingredient” means any clinically active material that provides
pharmacological activity in any pharmaceutical product (excluding formulation
components such as coatings, stabilizers, excipients or solvents, adjuvants or
controlled release technologies).

(ii)“Affiliate” shall have the meaning set forth in Rule 12b-2 of the
regulations promulgated under the Securities Exchange Act of 1934, as amended.  

(iii)“Compound” means the Company’s proprietary cardiac myosin inhibitor known
as CK-3773274, which is the subject of U.S. IND [*], including any [*].

(iv)“Initiation” means, in respect of a Pivotal Clinical Trial, the [*] such
Pivotal Clinical Trial (as applicable).

(v)“NDA” means a New Drug Application, as defined by the United States Food and
Drug Administration, or equivalent application for approval (but not including
pricing and reimbursement approvals) to market a pharmaceutical product in a
country or jurisdiction outside of the United States of America.

(vi)“Product” means any pharmaceutical product that contains the Compound as an
Active Ingredient, alone or in combination with other Active Ingredients
(whether co-formulated or co-packaged, but not in combination with any Active
Ingredient that is proprietary to Cytokinetics but that is not the Compound), in
any formulation or dosage form and for any mode of administration.

 



 

 

 



--------------------------------------------------------------------------------

 

(vii)“Pivotal Clinical Trial” means any human clinical trial of the Product that
is intended (as of the time such clinical trial is Initiated) to obtain the
results and data to support the filing of an NDA (including label expansion but
excluding the data that may be necessary to support the pricing and/or
reimbursement approval), including so called Phase 2/3 trials and any human
clinical trial that would satisfy the requirements of 21 § CFR 312.21(c) or
corresponding foreign regulations.  [*].

(viii)“Restriction Period” shall mean the period commencing on the Closing Date
and continuing until the date that is two (2) years from such date; provided,
however, that if the Initiation of a Pivotal Clinical Trial of a Compound in
obstructive hypertrophic cardiomyopathy or non-obstructive hypertrophic
cardiomyopathy occurs prior to the expiry of such two (2) year period, the
Restriction Period shall be extended until [*].

(ix)“Significant Event” shall mean any of the following not involving a
violation of this Section 6: (A) the public announcement of a proposal or
intention to acquire, or the acquisition, by any person or 13D Group of
beneficial ownership of Voting Securities representing 15% or more of the then
outstanding Voting Securities; (B) the public announcement of a proposal or
intention to commence, or the commencement, by any person or 13D Group of a
tender or exchange offer to acquire Voting Securities which, if successful,
would result in such person or 13D Group owning, when combined with any other
Voting Securities owned by such person or 13D Group, 15% or more of the then
outstanding Voting Securities; or (C) the entry into by the Company, or the
public announcement by the Company of an intention or determination to enter
into, any merger, sale or other business combination transaction, or an
agreement therefor, pursuant to which the outstanding shares of capital stock of
the Company would be converted into cash, other consideration or securities of
another person or 13D Group or 50% or more of the then outstanding shares of
capital stock of the Company would be owned by persons other than the then
current holders of shares of capital stock of the Company, or which would result
in all or a substantial portion of the Company’s assets being sold to any person
or 13D Group.

(x)“Voting Securities” shall mean at any time shares of any class of capital
stock of the Company which are then entitled to vote generally in the election
of directors.

(xi)“13D Group” shall mean, with respect to the Voting Securities of the
Company, any group of persons formed for the purpose of acquiring, holding,
voting or disposing of such Voting Securities which would be required under
Section 13(d) of the Exchange Act and the rules and regulations thereunder to
file a statement on Schedule 13D with the Commission as a “person” within the
meaning of Section 13(d)(3) of the Exchange Act if such group beneficially owned
Voting Securities representing more than 5% of the total combined voting power
of all such Voting Securities then outstanding.

(b)Restriction Period No Sell. The Investor agrees that during the Restriction
Period, neither the Investor nor any of its Affiliates shall offer, sell,
contract to sell, pledge, grant any option to purchase, make any short sale or
otherwise dispose of in any manner, either directly or indirectly (“Sale” or
“Sell”), any Shares, or any securities of the Company issued as a dividend or
distribution on, or involving a recapitalization or reorganization with respect
to, such Shares (collectively, “Covenant Shares”), other than transfers of
securities between and among the Investor and any one or more of its
Affiliates.  The Company shall use commercially reasonable efforts to permit the
Shares to be eligible for clearance and settlement through the facilities of The
Depository Trust Company immediately following the termination of the
Restriction Period.

(c)[*].

(d)Notwithstanding anything else contained in this Section 6.1, (x) the Investor
and its Affiliates may at any time sell [*].

(e)Occurrence of Significant Event. The restrictions contained in
Sections 6.1(b) and (c) shall be suspended and shall not apply to or otherwise
restrict the Investor’s actions in respect of the Company’s securities for so
long as a Significant Event has occurred and is continuing.

6.2Invalid Transfers.  Any sale, assignment or other transfer of Covenant Shares
by the Investor or any of its Affiliates, as applicable, contrary to the
provisions of this Section 6 shall be null and void, and the transferee shall
not be recognized by the Company as the holder or owner of the Covenant Shares
sold, assigned, or transferred for any purpose

 



 

 

 



--------------------------------------------------------------------------------

 

(including, without limitation, voting or dividend rights), unless and until the
Investor or such Affiliate, as applicable, has satisfied the requirements of
this Section 6 with respect to such sale. The Investor shall provide the Company
with written evidence that such requirements have been met or waived, prior to
it or its Affiliates consummating any sale, assignment or other transfer of
securities, and no Covenant Shares shall be transferred on the books of the
Company until such written evidence has been received by the Company from the
Investor. The Company, or, at the instruction of the Company, the transfer agent
of the Company, may place a legend on any certificate representing Covenant
Shares stating that such shares are subject to the restrictions contained in
this Agreement. Upon delivery by the Investor of the written evidence required
above, the Company agrees to facilitate the timely preparation and delivery (but
in no event longer than five (5) Business Days) of certificates representing the
Covenant Shares to be sold by the Investor or any Affiliate free of any
restrictive legends and in such denominations and registered in such names as
the Investor or such Affiliate may request in connection with such sale.

6.3Performance by Affiliates. The Investor shall remain responsible for and
guarantee its Affiliates’ performance in connection with this Agreement, and
shall cause each such Affiliate to comply fully with the provisions of this
Agreement in connection with such performance.  The Investor hereby expressly
waives any requirement that the Company exhaust any right, power or remedy, or
proceed directly against such an Affiliate, for any obligation or performance
hereunder, prior to proceeding directly against the Investor.  

 

SECTION 7

 

Restricted Securities

7.1Rule 144 Reporting. With a view to making available to the Investor the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Shares to the public without registration, the Company agrees that,
as from the Closing Date until such date falling three hundred sixty-five (365)
days thereafter, it shall use commercially reasonable efforts to:

(a)Make and keep public information available, as those terms are understood and
defined in Rule 144 promulgated under the Securities Act;

(b)File with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c)Furnish the Investor forthwith upon request (i) a written statement by the
Company as to its compliance with the public information requirements of said
Rule 144, (ii) a copy of the most recent annual or quarterly report of the
Company, and (iii) such other reports and documents as may be reasonably
requested in availing the Investor of any rule or regulation of the Commission
permitting the sale of any such securities without registration.

7.2Restrictive Legend. The certificates representing the Shares, when issued,
will bear a restrictive legend in substantially the following form:

“THE SECURITIES EVIDENCED OR CONSTITUTED HEREBY HAVE BEEN ISSUED WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY
NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT
REGISTRATION UNDER THE ACT UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR
(ii) THE SALE OF SUCH SECURITIES IS MADE PURSUANT TO SECURITIES AND EXCHANGE
COMMISSION RULE 144.”

7.3Unlegended Shares. Following completion of the Restriction Period, Investor
may request that the Company remove, and the Company agrees to authorize the
removal of, any legend from such Shares, (i) in connection with any sale (which
for the avoidance of doubt includes any planned sale within a reasonable period
of time) of such Shares pursuant to Rule 144 (provided that any legend would
only be removed in connection with the consummation of any such sale) or
(ii) following the time a legend is no longer required with respect to such
Shares. If a legend is no longer

 



 

 

 



--------------------------------------------------------------------------------

 

required pursuant to the foregoing, the Company will, no later than five (5)
Business Days following the request by the Investor to the Company or the
Company’s transfer agent to remove such legends (along such other documents as
the Company or the Company’s transfer agent may reasonably request, including an
opinion of counsel), deliver or cause to be delivered to the Investor in
book-entry form or a certificate representing such Shares that is free from all
restrictive legends. Certificates for Shares free from all restrictive legends
may be transmitted by the Company’s transfer agent to the Investor as directed
by the Investor. The Company warrants that the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement.

 

SECTION 8

 

Indemnification

Each party (an “Indemnifying Party”) hereby indemnifies and holds harmless the
other party, such other party’s respective officers, directors, employees,
consultants, representatives and advisers, and any and all Affiliates (as
defined in Section 6.1(a)) of the foregoing (each of the foregoing, an
“Indemnified Party”) from and against all losses, liabilities, costs, damages
and expense (including reasonable legal fees and expenses) (collectively,
“Losses”) suffered or incurred by any such Indemnified Party to the extent
arising from, connected with or related to (i) breach of any representation or
warranty of such Indemnifying Party in this Agreement; and (ii) breach of any
covenant or undertaking of any Indemnifying Party in this Agreement, except for
such Losses determined in a final judgement by a court of competent jurisdiction
to have arisen from the gross negligence or willful misconduct of the
Indemnified Party or the Indemnified Party’s breach of representation, warranty,
covenant or undertaking under this Agreement.  If an event or omission
(including, without limitation, any claim asserted or action or proceeding
commenced by a third party) occurs which an Indemnified Party asserts to be an
indemnifiable event pursuant to this Section 8, the Indemnified Party will
provide written notice to the Indemnifying Party, setting forth the nature of
the claim and the basis for indemnification under this Agreement.  The
Indemnified Party will give such written notice to the Indemnifying Party
immediately after it becomes aware of the existence of any such event or
occurrence.  Such notice will be a condition precedent to any obligation of the
Indemnifying Party to act under this Agreement but will not relieve it of its
obligations under the indemnity except to the extent that the failure to provide
prompt notice as provided in this Agreement actually prejudices the Indemnifying
Party with respect to the transactions contemplated by this Agreement and to the
defense of the liability.  In case any such action is brought by a third party
against any Indemnified Party and it notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party will be entitled to participate
therein and, to the extent that it wishes, to assume the defense and settlement
thereof with counsel reasonably selected by it and, after notice from the
Indemnifying Party to the Indemnified Party of such election so to assume the
defense and settlement thereof, the Indemnifying Party will not be liable to the
Indemnified Party for any legal expenses of other counsel or any other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof, provided, however, that an Indemnified Party shall have the right to
employ one separate counsel at the expense of the Indemnifying Party if (i) the
employment thereof has been specifically authorized in writing by the
Indemnifying Party; or (ii) representation of both parties by the same counsel
would be inappropriate due to actual or potential conflicts of interests between
such parties (which such judgment shall be made in good faith after consultation
with counsel).  The Indemnified Party agrees to cooperate fully with (and to
provide all relevant documents and records and make all relevant personnel
available to) the Indemnifying Party and its counsel, as reasonably requested,
in the defense of any such asserted claim at no additional cost to the
Indemnifying Party.  No Indemnifying Party will consent to the entry of any
judgment or enter into any settlement with respect to any such asserted claim
without the prior written consent of the Indemnified Party, not to be
unreasonably withheld or delayed, (a) if such judgment or settlement does not
include as an unconditional term thereof the giving by each claimant or
plaintiff to each Indemnified Party of a release from all liability in respect
to such claim or (b) if, as a result of such consent or settlement, injunctive
or other equitable relief would be imposed against the Indemnified Party or such
judgment or settlement could materially and adversely affect the business,
operations or assets of the Indemnified Party.  No Indemnified Party will
consent to the entry of any judgment or enter into any settlement with respect
to any such asserted claim without the prior written consent of the Indemnifying
Party, not to be unreasonably withheld or delayed.  If an Indemnifying Party
makes a payment with respect to any claim under the representations or
warranties set forth herein and the Indemnified Party subsequently receives from
a third party or under the terms of any insurance policy a sum in respect of the
same claim, the receiving party will repay to the other party such amount that
is equal to the sum subsequently received.  

 

 



 

 

 



--------------------------------------------------------------------------------

 

SECTION 9

Miscellaneous

9.1Governing Law.  This Agreement shall be governed in all respects by the laws
of the State of New York without application of any provisions thereof that
would require the application of the laws of any other jurisdiction.

9.2Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Investor and the Closing.

9.3Successors, Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.  This
Agreement may not be assigned by either party without the prior written consent
of the other; except that either party may assign this Agreement to an Affiliate
(as defined in Section 6.1(a)) of such party or to any third party that acquires
all or substantially all of such party’s business, whether by merger, sale of
assets or otherwise.

9.4Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be sent by facsimile (receipt confirmed) or mailed
by registered or certified mail, postage prepaid, return receipt requested, or
otherwise delivered by hand or by messenger, addressed

if to the Investor, at the following address:

  

RTW Investments, LP

40 10th Avenue, Floor 7

New York, NY 10014

Attention: Roderick Wong and Alice Lee

Telephone: [*]

Email:[*]

if to the Company, at the following address:

Cytokinetics, Incorporated

280 E Grand Ave

South San Francisco, CA 94080

Attention: General Counsel

Facsimile: [*]

or at such other address as one party shall have furnished to the other party in
writing. All notices and communications under this Agreement shall be deemed to
have been duly given (i) when delivered by hand, if personally delivered, (ii)
when received by a recipient, if sent by email, (iii) when sent, if sent by
facsimile, with an acknowledgement of sending being produced by the sending
facsimile machine or (iv) one Business Day following sending within the United
States by overnight delivery via commercial one-day overnight courier service.

9.5Expenses. Each of the Company and the Investor shall bear its own expenses
and legal fees incurred on its behalf with respect to this Agreement and the
transactions contemplated hereby.

9.6Finder’s Fees. Each of the Company and the Investor shall indemnify and hold
the other harmless from any liability for any commission or compensation in the
nature of a finder’s fee, placement fee or underwriter’s discount (including the
costs, expenses and legal fees of defending against such liability) for which
the Company or the Investor, or any of its respective partners, employees, or
representatives, as the case may be, is responsible.

9.7Counterparts. This Agreement may be executed in counterparts, each of which
shall be enforceable against the party actually executing the counterpart, and
all of which together shall constitute one instrument.

 



 

 

 



--------------------------------------------------------------------------------

 

9.8Severability. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

9.9Entire Agreement. This Agreement and the other Transaction Agreements,
including the exhibits and schedule attached hereto and thereto, constitute the
full and entire understanding and agreement among the parties with regard to the
subjects hereof and thereof.  No party shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth herein
or therein.

9.10Waiver. The failure of either party to assert a right hereunder or to insist
upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.  None of the terms,
covenants and conditions of this Agreement can be waived except by the written
consent of the party waiving compliance.

 

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first set forth above.

CYTOKINETICS, INCORPORATED
By:
Name: Robert I. Blum                                                  
Title: President and CEO                                              


[•]
By:
Name:                                                                            
Title:                                                                              


 

 

 

 



 

 

 



--------------------------------------------------------------------------------

 

Schedule A

 

The Investor is an institutional “accredited investor” as defined in Rule 501(a)
of Regulation D of the Securities Act.

 



 

 



--------------------------------------------------------------------------------

 

 

Schedule B

Schedule of Exceptions

None

 

 

 

 



 

 

